Citation Nr: 1101300	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-34 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 until March 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran presented testimony at a Travel Board hearing in 
March 2008 before the undersigned Veterans Law Judge.

A June 17, 2008 Board decision denied, in pertinent part, 
entitlement to an initial rating in excess of 30 percent for 
PTSD.  The Veteran appealed the June 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
May 25, 2010 memorandum decision, the Court vacated that part of 
the Board's decision that denied entitlement to an initial rating 
in excess of 30 percent for PTSD.

The June 2008 Board decision also denied entitlement to service 
connection for right ear hearing loss disability, entitlement to 
service connection for a headache disability, and entitlement to 
service connection for cardiovascular disease, claimed as 
secondary to service-connected PTSD.  The May 2010 memorandum 
decision essentially noted that those issues had been abandoned 
and these matters will not be discussed further.

Evidence pertinent to the matters on appeal, including the 
Veteran's records from the Social Security Administration (SSA), 
was received by the Board in December 2010; the Veteran has 
waived initial RO consideration of this evidence.

The appeal is REMANDED to the RO.  VA will notify you if further 
action is required on your part.


REMAND

The Court's May 2010 memorandum decision stated (page 5) that the 
Board's June 2008 decision, in adjudicating the issue of 
entitlement to an initial rating in excess of 30 percent for 
PTSD, had focused on the absence of the Veteran's PTSD symptoms, 
rather than discussing those symptoms that existed and were 
evidence of impairment. (In support of this assertion, the Court 
cited to the case of Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002).)  The Court's May 2010 memorandum decision 
further stated (pages 5-6) that the Board's June 2008 decision 
had failed to discuss pertinent evidence of record, including 
evidence that the Veteran had suicidal ideation and depression, 
both of which, the Court observed, might warrant assignment of a 
higher rating in this case.

VA records contained in the Veteran's SSA records reveal that the 
Veteran last underwent a VA psychiatric examination in May 2008, 
at which time the May 2008 VA psychologist examiner diagnosed the 
Veteran with chronic PTSD and assigned the Veteran a GAF of 65-
70, reflecting just mild PTSD symptoms.  However, in a letter 
dated in November 2010 and received in December 2010, the May 
2008 VA psychologist examiner appeared to indicate that the 
Veteran's PTSD had been productive of occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, and/or mood since May of 
2005.  

Based on the evidence in this case, the Board views this as a 
situation in which the Veteran essentially contends that his PTSD 
has worsened since his May 2008 VA PTSD examination.  As such, 
the Board finds that the Veteran should be afforded a VA 
examination to evaluate the disability impact of his service-
connected PTSD.  VAOPGCPREC 11-95 (April 7, 1995).

VA records contained in the Veteran's SSA records reveal that the 
Veteran receives ongoing treatment for his service-connected 
PTSD.  Any such records dated subsequent to August 2009 should be 
obtained and associated with the Veteran's claims file.

The Board notes that a claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) is part of an increased rating issue when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  The Board observes that the Veteran has asserted 
that his PTSD has essentially rendered him unemployable, and has 
submitted evidence (including an October 2010 letter from his 
private psychiatrist and a November 2010 letter from his VA 
psychologist) in support of his TDIU claim.  As such, it must be 
adjudicated by the RO prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue 
of entitlement to a TDIU.  Afford an 
appropriate period for response.

2.  Contact the Veteran and request that he 
identify all providers of medical treatment 
and/or evaluation of his service-connected 
PTSD since 2008.  Afford an appropriate 
period for response.  Thereafter, obtain 
all identified medical reports, not already 
of record.  Any authorization necessary to 
obtain any such records should be requested 
from the Veteran.  Request all VA medical 
records (not currently of record) 
pertaining to examination or treatment of 
the Veteran for psychiatric disability 
since 2008, and associate them with the 
claims file.

3.  After completion of the above, the 
Veteran should be afforded a VA examination 
to determine the nature and severity of his 
service-connected PTSD.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
All indicated studies should be performed, 
and all findings reported in detail.

The examiner is asked to state whether the 
Veteran's PTSD precludes the Veteran from 
obtaining or maintaining substantially 
gainful employment.  If the examiner so 
determines, the examiner should state the 
date at which the Veteran's PTSD began to 
preclude the Veteran from obtaining or 
maintaining substantially gainful 
employment.

4.  The AOJ should then readjudicate the 
issue of entitlement to an initial rating 
in excess of 30 percent for PTSD.  The AOJ 
must discuss PTSD symptoms that exist and 
are evidence of impairment, as held by 
Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002).  Further, the AOJ must 
also discuss pertinent evidence of record, 
including in particular evidence that the 
Veteran had suicidal ideation and 
depression.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and the 
representative should be afforded the 
appropriate period to respond.  

5.  Thereafter, any additional development 
deemed necessary to adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability due to service-
connected disabilities should be 
undertaken.  

6.  Thereafter, the AOJ should adjudicate 
the issue of entitlement to a total rating 
based on individual unemployability due to 
service-connected disabilities.  Notice of 
the determination and the Veteran's 
appellate rights should be provided to the 
Veteran and his representative.  Only if an 
appeal is completed as to this matter 
should the TDIU issue be returned to the 
Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


